 Case 6:20-cv-02117-PGB Document 11 Filed 03/25/21 Page 1 of 2 PageID 5936




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION


In Re: Don Karl Juravin

DON KARL JURAVIN,

                    Appellant,

v.                                                  Case No: 6:20-cv-2117-PGB

FEDERAL TRADE
COMMISSION,

                    Appellee.
                                      /

                                     ORDER

      This cause comes before the Court upon review of the file.

      Federal Rule of Bankruptcy Procedure 8018(a)(1) provides that “The

appellant must serve and file a brief within 30 days after the docketing of notice

that the record has been transmitted or is available electronically.” On December

16, 2020, the Clerk of Court filed a “Notice of docketing bankruptcy record on

appeal advising counsel to comply with Rule 8018.” (Doc. 9). To date, Appellant

has not filed a brief.

      Accordingly, Appellant has failed to timely file a proper initial brief, and the

time to do so has passed. Appellant is therefore ORDERED TO SHOW CAUSE

in writing on or before Thursday, April 1, 2021, why this appeal should not be

dismissed.
 Case 6:20-cv-02117-PGB Document 11 Filed 03/25/21 Page 2 of 2 PageID 5937




      DONE AND ORDERED in Orlando, Florida on March 25, 2021.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                    2
